Per Curiam.
This is a very plain case. The plaintiff was guilty of most unreasonable negligence. He kept the note six months, after he knew it to be counterfeit, without giving notice to the defendant. It was his duty to return it to the defendant, as soon as he discovered it to be counterfeit. There was no suggestion of fraud in the defendant, in passing the note to the plaintiff. He supposed it to be genuine. If it had been returned to him in any reasonable time, he might have had recourse to the person from whom he recived it. But in consequence of the plaintiff retaining it so long, he has lost all chance of redress; because, it would be extremely difficult, after the lapse of six months, to identify the note, or prove from whom it was received. No plausible reason has been, or can be given, in justification of the plaintiff’s conduct. It was what is termed in law, crassa negligenta, gross negligence, and he ought to suffer for it. The charge of the Court of Common Pleas was perfectly correct, and the judgment should be affirmed.
Judgment affirmed.